ORDER

PER CURIAM.
Defendant appeals his conviction for first degree murder, Section 565.020 RSMo 1994; first degree assault, Section 565.050 RSMo 1994; and two counts of armed criminal action, Section 571.015 RSMo 1994. The trial court found him to be a prior and persistent offender. He was sentenced to a life term without the possibility of parole for murder in the first degree and to three consecutive life sentences on the other three counts.
No jurisprudential purpose would be served by an extended opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).